Plaintiff in error, C.H. Connor, was convicted at the July, 1912, term of the county court of Canadian county in case No. A-1881 on a charge of having unlawful possession of intoxicating liquor *Page 679 
with intent to sell the same, and his punishment fixed at a fine of four hundred dollars and imprisonment in the county jail for a period of five months. The judgment is modified as follows. The fine is reduced to one hundred dollars and costs, and imprisonment to sixty days. As modified, the judgment is affirmed.
In case No. A-1882, the plaintiff in error, C.H. Conner, was convicted at the July, 1912, term of the county court of Canadian county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same and his punishment fixed at a fine of two hundred and fifty dollars and imprisonment in the county jail for a period of ninety days. This judgment is modified as follows. The fine is reduced to one hundred dollars and costs, and imprisonment to sixty days, and as modified the judgment is affirmed.
In case No. A-1883, the plaintiff in error, C.H. Conner, was convicted at the July, 1912, term of the county court of Canadian county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same and his punishment fixed at a fine of three hundred and fifty dollars and imprisonment in the county jail for a period of four months. The judgment is modified as follows The fine is reduced to one hundred dollars and costs, and the imprisonment to sixty days. As modified, the judgment is affirmed.
This court has recently affirmed a judgment against the plaintiff in error of a fine of $500 and six months in jail. Under all the facts and circumstances disclosed, we feel that these judgments should be modified and affirmed as herein done.